DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Since this application is a continuation of US Application 15/965654, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
	Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites the limitation “such that each of the plurality of sensory feedback members are linked to at least two other adjacent sensory feedback members by the plurality of sensory feedback members” in lines 6-8 (emphasis added for clarity). It appears that this limitation should read --such that each of the plurality of sensory feedback members are linked to at least two other adjacent sensory feedback members by the plurality of connecting members--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	Claim 6 recites the limitation "the second end of the sensory feedback members" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation "the midsole" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 7-8 depend from rejected claim 6.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,955,749. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, as seen in the table below.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,893,720. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, as seen in the table below.
17/131637
US 9,955,749
US 10,893,720
1

1, 5, 12, 16
2

1, 12
3

1, 12
4

6, 8


1, 12
6

1, 12
7

6
8

2, 15
9

1, 12
10

4, 16
11

9
12
1, 12, 21
1, 12
13
1, 12, 21
1, 12
14
1, 12, 23
2, 15
15
1, 17
1, 12
16
5, 8
6, 8
17
1, 13
1, 12
18
5, 14
6 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Righetto (US 8,220,182).
Regarding claim 1, Righetto discloses a sole structure of an article of footwear, comprising: an exposed outer member (external sole 1) with an upper surface and a lower surface, the lower surface being configured to contact the ground; a first plurality of apertures (apertures containing pliable areas 3; Fig. 103) in the exposed outer member, the first plurality of apertures extending from the upper surface to the lower surface; and a plurality of recessed grooves (recessed areas, as seen in Fig. 3, 6) on an upper surface of the exposed outer member, the plurality of recessed grooves extending between at least some of the first plurality of apertures (column 2, lines 28-31; column 6, lines 12-67; Fig. 1-3, 6, 7, 9).
Regarding claim 2, Righetto discloses a plurality of sensory feedback members (pliable areas 3) extending through respective ones of the first plurality of apertures (Fig. 3).
Regarding claim 3, Righetto discloses a plurality of connecting members (bridges 4) that extend between at least some of the plurality of sensory feedback members (wherein the connecting members extend in the space between sensory feedback members, Fig. 5), wherein the plurality of connecting members are disposed at least partially within the plurality of recessed grooves (Fig. 3, 6).
Regarding claim 4, Righetto discloses that the plurality of sensory feedback members include a first end (bottom end) that extends beyond the lower surface of the exposed outer member and a second end (top end) that extends beyond the upper surface of the exposed outer member (Fig. 3).
Regarding claim 5, Righetto discloses that the sole structure comprises a midsole (insole) disposed on the upper surface of the exposed outer member (Fig. 9).
Regarding claim 6, Righetto discloses that the midsole comprises a second plurality of apertures (slots), and the second end of respective sensory feedback members extend through respective ones of the second plurality of apertures.

Regarding claim 8, Righetto discloses that  the second end of respective ones of the plurality of sensory feedback members comprises a plurality of flexible bristles (extensions 12).
Regarding claim 10, Righetto discloses that the plurality of connecting members are disposed between a lower surface of the midsole and an upper surface of the exposed outer member (Fig. 3).
Regarding claim 11, Righetto discloses that  the first plurality of apertures are circular (Fig. 5).

Claim(s) 1-3, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 7,918,041).
Regarding claim 1, Cho discloses a sole structure of an article of footwear, comprising: an exposed outer member (lower sole portion 106) with an upper surface and a lower surface, the lower surface being configured to contact the ground; a first plurality of apertures (holes 120, 122) in the exposed outer member, the first plurality of apertures extending from the upper surface to the lower surface; and a plurality of recessed grooves (recessed region 318, channels 302, 304, 306) on an upper surface of the exposed outer member, the plurality of recessed grooves extending between at least some of the first plurality of apertures (column 4, lines 7-67; Fig. 1-3).
Regarding claim 2, Cho discloses a plurality of sensory feedback members (tread elements 502) extending through respective ones of the first plurality of apertures (Fig. 1, 5, 9).
Regarding claim 3, Cho discloses a plurality of connecting members (projections portions 116, 118; body 115) that extend between at least some of the plurality of sensory feedback members (Fig. 1, 5), wherein the plurality of connecting members are disposed at least partially within the plurality of recessed grooves (wherein the body 115 is disposed within recessed region 318).

Regarding claim 9, Cho discloses that each of the plurality of sensory feedback members are coupled by respective ones of the plurality of connecting members to at least two other adjacent ones of the plurality of sensory feedback members (Fig. 1, 5).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDowell (US 9,192,205).
Regarding claim 12, McDowell discloses a sole structure comprising: a plurality of sensory feedback members (hemispheres), each including a first end and a second end; and a plurality of connecting members (joining members) extending between respective ones of the plurality of sensory feedback members, wherein each of the plurality of sensory feedback members are linked by respective ones of the plurality connecting members such that each of the plurality of sensory feedback members are linked to at least two other adjacent sensory feedback members by the plurality of connecting members (column 3, lines 6-42; column 4, lines 3-14; column 6, lines 27-35; Fig. 1-3, 6, 7).
Regarding claim 13, McDowell discloses that the plurality of sensory feedback members have a first end that contacts a ground surface and a second end that extends upward away from the ground surface (Fig. 5, 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Biondi (US 6,082,024) in view of McDowell (US 9,192,205).
Regarding claim 12, Del Biondi discloses a sole structure comprising: a plurality of sensory feedback members (pressure elements 24), each including a first end and a second end; and at least one connecting member (sheet 25) extending between respective ones of the plurality of sensory feedback members, wherein each of the plurality of sensory feedback members are linked by the plurality connecting member such that each of the plurality of sensory feedback members are linked to at least two other adjacent sensory feedback members by the connecting member (column 3, line 32-column 4, line 4; Fig. 3).
Del Biondi does not disclose the specific structure of the at least one connecting member. McDowell teaches a sole structure comprising: a plurality of sensory feedback members (hemispheres), each including a first end and a second end; and a plurality of connecting members (joining members) extending between respective ones of the plurality of sensory feedback members, wherein each of the plurality of sensory feedback members are linked by respective ones of the plurality connecting members such that each of the plurality of sensory feedback members are linked to at least two other adjacent sensory feedback members by the plurality of connecting members (column 3, lines 6-42; column 4, lines 3-14; column 6, lines 27-35; Fig. 1-3, 6, 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a connecting member in the form of a plurality of connecting members, as taught by McDowell, in order to reduce the overall weight of the sole.
Regarding claim 13, Del Biondi discloses that the plurality of sensory feedback members have a first end that contacts a ground surface and a second end that extends upward away from the ground surface (Fig. 3).

Regarding claim 16, Del Biondi discloses that the first end of the plurality of sensory feedback members extends beyond a lower surface of the outer member and the second end of the plurality of sensory feedback members extends beyond an upper surface of the outer member (Fig. 3).
Regarding claim 17, Del Biondi discloses a midsole (soft pad 27) positioned above the outer member, the midsole comprising a second plurality of apertures (recesses) aligned with the first plurality of apertures (column 4, lines 3-4; Fig. 3).

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Biondi and McDowell, as applied to claims 12, 13, and 15-17, further in view of Righetto (US 8,220,182).
Regarding claim 18, the combination of Del Biondi and McDowell does not disclose that the second end of the plurality of sensory feedback members extends through respective ones of the second plurality of apertures and beyond an upper surface of the midsole. Righetto teaches a sole structure of an article of footwear, comprising: an exposed outer member (external sole 1) with a first plurality of apertures (apertures containing pliable areas 3; Fig. 103) in the exposed outer member, the first plurality of apertures extending from the upper surface to the lower surface. A plurality of sensory feedback members (pliable areas 3) extending through respective ones of the first plurality of apertures (Fig. 3). A midsole (insole) is disposed on the upper surface of the exposed outer member (Fig. 9). The midsole comprises a second plurality of apertures (slots), and the second end of respective sensory feedback members extend through respective ones of the second plurality of apertures and extend beyond the upper surface of the midsole, allowing the sensory feedback members to act directly on the foot (column 6, lines 61-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide through holes in the midsole such that the 
Regarding claim 14, the combination of Del Biondi and McDowell does not disclose a plurality of flexible members. Righetto teaches that the second end of respective ones of the plurality of sensory feedback members comprises a plurality of flexible bristles (extensions 12). The bristle provide a comfortable foot massage action (column 6, lines 33-41; Fig. 1-3, 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide bristles, as taught by Righetto, to the sensory feedback members of the combination of Del Biondi and McDowell in order to provide a comfortable foot massage action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARON M PRANGE/Primary Examiner, Art Unit 3732